Spectrum Brands, Inc. 601 Rayovac Drive Madison WI 53711-2497 P.O. Box 44960 Madison WI53744-4960 (608) 275-3340 February 15, 2012 Mr. Kevin L. Vaughn Division of Corporation Finance Securities and Exchange Commission Washington, D.C. 20549 RE: Spectrum Brands Holdings, Inc. Form 10-K for the fiscal year ended September 30, 2011 Filed December 8, 2011 File No. 001-34757 Spectrum Brands, Inc. Form 10-K for the fiscal year ended September 30, 2011 Filed December 8, 2011 File No. 001-13615 Dear Mr. Vaughn: Set forth below are the responses of Spectrum Brands Holdings, Inc. and Spectrum Brands, Inc. (together, the "Company") to the comments raised by the staff (the "Staff") of the Securities and Exchange Commission (the "Commission") in a letter to the Company dated February 1, 2012 (the "Comment Letter").For your convenience, the text of each of the numbered comments in the Comment Letter has been duplicated in bold type to precede each of the Company's responses. Please note that where the Company indicates that it will revise future filings, the Company has made such revisions in the Quarterly Reports on Form 10-Q filed by Spectrum Brands Holdings, Inc. and Spectrum Brands, Inc. on February 3, 2012 for the period ended January 1, 2012, to the extent applicable to those filings. Mr. Kevin L. Vaughn Securities and Exchange Commission February 15, 2012 Page 2 Spectrum Brands Holdings, Inc. Form 10-K for Fiscal Year Ended September 30, 2011 Liquidity and Capital Resources, page 68 1. We note from Note 9 to the financial statements the amount of pre-tax foreign income and your historical policy of permanently investing the earnings of your foreign subsidiaries. To the extent such amounts could be considered material to an understanding of your liquidity and capital resources, please revise your future filings to disclose the amounts of the cash and investment amounts held by your foreign subsidiaries that would not be available for use in the United States under this policy. Response In response to the Staff’s comment, the Company will revise future filings to disclose the cash and investment amounts held by the Company’s foreign subsidiaries that would not be available for use in the United States (“U.S.”) under the Company’s historical policy of permanently investing the earnings of its foreign subsidiaries to the extent such amounts could be considered material to understanding the Company’s liquidity and capital resources. 2. Further to the above, we note your disclosure that in light of your plans to voluntarily pay down U.S. debt, you do not intend to treat future earnings of your non-U.S. subsidiaries as permanently reinvested. Please revise future filings to discuss the impact of this change in policy on your financial statements. Provide a discussion of any known trends, demands or uncertainties as a result of this policy that are reasonably likely to have a material effect on the business. Refer to Item 303(a)(1) of Regulation S-K, SEC Release 33-8350, and Financial Reporting Codification Section 501.03.a. Response In response to the Staff’s comment, the Company will revise future filings to includea discussion of its policy not to treat future earnings of its non-U.S. subsidiaries as permanently reinvested. This discussion will include any known trends, demands or uncertainties as a result of this policy that are reasonably likely to have a material effect on the business, as discussed in Item 303(a)(1) of Regulation S-K, SEC Release 33-8350, and Financial Reporting Codification Section 501.03.a. Contractual Obligations and Other Commercial Commitments, page 74 3. We note your disclosure here that the contractual obligations table “excludes other items [you] have reflected on [your] Consolidated Statements of Financial Position included in this Annual Report on Form 10-K, such as pension obligations.” Please address the following: Mr. Kevin L. Vaughn Securities and Exchange Commission February 15, 2012 Page 3 · Explain to us how your exclusion of pension obligations from the contractual obligations table complies with Item 303(A)(5) of Regulation S-K. In this regard, to the extent that the exclusion is due to an inability to estimate the timing of payments, please revise future filings to include a footnote to the contractual obligations table that discloses the total pension obligations and discloses the reasons why you have excluded it from the table. · Your statement appears to suggest there may be other obligations you have excluded as well. If so, and to the extent you do not already include disclosure of the reasons for excluding such items, please revise future filings to discuss the nature of the other obligations that you have excluded from the table and your basis for excluding such items. Provide us with a sample of any proposed revised disclosure. Response The Company did not include its pension obligations as the obligations are an estimate based on actuarial studies. In future filings, the Company will present the estimated pension obligations within the contractual obligations table and footnote that the timing of such payments reflects the sum of estimated future minimum required funding for the Company’s qualified defined benefit plans based on actuarially determined estimates and projected future benefit payments from the Company’s unfunded postretirement plans. The Company will eliminate the statement “The table excludes other obligations we have reflected on our Consolidated Statements of Financial Position included in this Annual Report on Form 10-K, such as pension obligations” in future filings. The Company will also include expected interest payments related to its long-term debt within the contractual obligations table. Mr. Kevin L. Vaughn Securities and Exchange Commission February 15, 2012 Page 4 Below is the proposed revised disclosure as if presented in Spectrum Brands Holdings, Inc. Annual Report on Form 10-K, as of September 30, 2011: Contractual Obligations& Other Commercial Commitments Contractual Obligations The following table summarizes our contractual obligations as of September30, 2011 and the effect such obligations are expected to have on our liquidity and cash flow in future periods (in millions): Contractual Obligations Payments due by Fiscal Year Debt: Thereafter Total Debt, excluding capital lease obligations(1) $
